DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because abstract exceeds 150 words. Also, the abstract should delete the following: “The present invention provides” and “according to the present invention” because the use of such phrases can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ootsuki et al. (US 2011/0240918 A1).
Regarding claims 1-20, Ootsuki et al. teach (see abstract, claims, examples 6,8 and 9 and paragraphs [0165, 0172-0173, 0190, 0194, 0227, 0239 & 0289-0299]) obtaining a polymer having selective light reflection properties by means of a production method that includes a step for forming a coating film using a composition containing compound (1-5-1)/ compound (M1-7-1)/ compound (M1-1-1) / compound (M2-2-1), a composition containing compound (2-2-5) 
step for evaporating a solvent on a hot plate, and compound (1-5-1), compound (M1-7-1), compound (M1-1-1) and compound (M2-2-1) have reactive groups represented by formula (4-1), formula (4-2), formula (4-3) and formula (4-3) respectively disclosed in paragraph [0062], compound (2-2-5), compound (M1-7-1), compound (M1-7-2) and compound (M1-1-2) have reactive groups represented by formula (4-2), formula (4-3), formula (4-1) and formula (4-4) respectively disclosed in paragraph [0062], and compound (2-2-5), compound (M1-19-1), compound (M1-7-2) and compound (M1-7-3) have reactive groups represented by formula (4-2), formula (4-3), formula (4-1) and formula (4-5) respectively disclosed in paragraph [0062], and the compositions disclosed in examples 6 and 8-9 therefore satisfy the feature of containing a liquid crystal compound B having a first reactive group and a liquid crystal compound C having a second reactive group, and because these polymers exhibit selective light reflection properties, it is considered that a cholesteric liquid crystal phase ( see also [0239]) is formed in the solvent evaporation step and a step for curing a coating film includes a step for reacting the first reactive group and the second reactive group. Reactive groups represented by formula (4-1), formula (4-2), formula (4-3), formula (4-3) and formula (4-5) disclosed in paragraph [0062] correspond to an epoxy group, an epoxy group, an epoxy group, an oxetanyl group and a vinyl group respectively.	It is noted that reactive groups in formulae (1-1-3) to (1-1-5) are different; therefore, the limitations of claims 1, 8, 14 and 19 are met. 
However, Ootsuki et al. do not teach a step for forming a coating film obtained in a step for curing a coating film, but because Ootsuki et al. recognize that a polymer may be formed as appropriate according to desired intended use, including a step for forming a coating film 
Ootsuki et al. (see paragraphs [0009, 0161-0165 & 0238]) teach incorporating an optically active compound that induces a helical structure in a composition, and this “optically
active compound” corresponds to the “chiral agent” set forth in claims 3 and 9.
Ootsuki et al. (see paragraphs [0190-0200 & 0220]) teach using a combination of a cationic polymerization initiator and a photo-radical polymerization initiator, using a cationic polymerization reaction as the reaction of the first reactive group and using a radical polymerization reaction as the reaction of the second reactive group is a matter that could have been addressed, as appropriate, by a person skilled in the art in view routine experimentation.
Further regard to claims 5, 11 and 16, it is noted that Ootsuki et al. (see examples and citations above]) teach incorporating a conventional well-known polymerizable liquid crystalline compound in a composition, and because use of a liquid crystal compound having a methacryloyl group or an acryloyl group as a polymerizable group is so well-known that examples thereof do not need to be given, incorporating a liquid crystal compound having an acryloyl group or a methacryloyl group in the composition disclosed in Ootsuki et al. would not be difficult in view routine experimentation and the use is well-known to one of ordinary skilled in the art.  
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hoshino et al. (US 2018/0215843 A1) teach a method of producing a cholesteric liquid crystalline film (see examples, abstract, claims and [0139-0164]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722